PER CURIAM.
This is an appeal from a denial of a Writ of Habeas Corpus. The crucial point is whether the trial judge ever mitigated the appellant’s sentence. Nothing in the record before the trial court at the time of the order under review ever indicated such and the trial court was correct in denial of relief, and therefore no error has been made to appear. However, between the filing of the notice of appeal and the disposition of this matter, it appears that events have taken place in the original trial proceedings which may now warrant relief to the appellant. Therefore, the order under review is affirmed without prejudice to the appellant, as petitioner, reapplying for ha-beas corpus relief in the trial court.